Citation Nr: 1440611	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation benefits (DIC).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to November 1974.  The Veteran died in January 2001.  The appellant seeks status as the surviving spouse of the Veteran. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania (ROIC).

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal was remanded to the ROIC via Appeals Management Center (AMC) in August 2012 to afford the appellant a videoconference hearing per her request.  The AMC did not substantially comply with the remand directions.  Accordingly, the appeal is once again REMANDED to the ROIC via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 substantive appeal, the appellant requested a videoconference hearing at the ROIC before a Member of the Board.  

In August 2012, the Board remanded the case to the ROIC/AMC directing the ROIC to schedule the appellant for the videoconference per her request.  It appears that the AMC may have routed the case to the RO in Atlanta rather than to the ROIC in Philadelphia.  The record also shows that Atlanta RO received the case, and subsequently returned the case back to the Board.  The record does not reflect that the case was sent to the ROIC to schedule the hearing as directed by the Board.  

To date, the appellant has not been afforded the requested hearing, and there is no indication that she has withdrawn her request or otherwise waived her right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2011).

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the Philadelphia Regional Office and Insurance Center via the AMC for the following action:

The Philadelphia Regional Office and Insurance Center should schedule the appellant for a video conference Board hearing in accordance with applicable procedures.  The appellant should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013). 

Then, this case should be returned to the Board for appropriate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



